DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a fiber-reinforced component for use in a gas turbine engine, classified in F01D 11/12.
II. Claims 13-20, drawn to a method for manufacturing a fiber-reinforced component with integral fiber- formed cooling channels for use in a gas turbine engine, classified in B28B 1/002.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case the method of Invention II can be used to produce other 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention II would require further details of the methods of manufacturing not required by Invention I, such as the steps of consolidating the first braided fiber sleeve to form a cooling channel of a desired shape; densifying the fiber preform, or forming the cooling channel by placing the first braided fiber sleeve on a graphite or dissolvable tooling; and removing the tooling during or subsequent to densifying the fiber preform. Therefore, the features of the different inventions would require searches in different areas and the use of different search terms, the art applicable to one invention would not necessarily be applicable to the other species, and rejections and arguments relating to patentability would need to address different questions of each invention.

Applicant's election with traverse of Invention I in the telephonic interview conducted on 14 September 2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden since a search for Invention I would inevitably encompass a search for Invention II.  This is not found persuasive because Invention II 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over O'Leary et al. (hereafter O'Leary - US 20160376921) in view of Freitas et al. (hereafter Freitas – US 5921754).
Claim 1 recites “a fiber-reinforced component for use in a gas turbine engine.” O'Leary teaches such a fiber-reinforced component for use in a gas turbine engine, as will be shown.
O'Leary teaches (Figs. 2-5) a fiber-reinforced component for use in a gas turbine engine, the fiber-reinforced component (see paragraph 0050 and 0078) comprising: a first fiber sleeve (tube forming backside 53) forming a cooling channel (56, see paragraph 0033); a plurality of fiber plies (52, 54) enclosing the first braided fiber sleeve, the plurality of fiber plies forming first (52) and second walls (54) separated by the first fiber sleeve (see Fig. 5); and a matrix material between fibers of the braided fiber sleeve and the plurality of fiber plies (see paragraph 0050).
However O’Leary does not teach the first fiber sleeve is braided. 
Freitas teaches (Figs. 1, 2) a fiber-reinforced component for use in a gas turbine engine formed of adjoining U-shaped flat triaxial braids having extending axial fibers which are then interwoven between the plies of the turbine body (see col. 1, ln. 60-65). Freitas further teaches using triaxial braids results in a strong, light weight, and impact resistant turbine component (see col. 1, ln. 60-65).
O’Leary merely teaches the component is made from CMC but is silent as to the arrangement of fibers. A person having ordinary skill in the art applying the teachings of O’Leary would look to the prior art for suitable fiber arrangements. Therefore, it would have been obvious for a person having ordinary skill in the art to apply the teachings of 
Regarding Claim 2, O'Leary, as modified with Freitas in Claim 1 above, teaches (O'Leary Figs. 2-5) the fiber-reinforced component of claim 1, and further comprising an aperture (57) extending through the first wall into the cooling channel to provide cooling fluid to the cooling channel (see paragraph 0047).
Regarding Claim 3, O'Leary, as modified with Freitas in Claim 1 above, teaches (O'Leary Figs. 2-5) the fiber-reinforced component of claim 2, wherein at least one of the plurality of fiber plies is formed from a second braided fiber sleeve. Since O’Leary is silent to the fiber arrangement, it would be obvious to make the plurality of fiber plies triaxially braided for the same reasons stated in Claim 1 above, in view of O’Leary.
Regarding Claim 4, O'Leary, as modified with Freitas in Claim 1 above, teaches (O'Leary Figs. 2-5) the fiber-reinforced component of claim 3, wherein the second braided fiber sleeve (54) forms an outermost fiber layer of the component (see Fig. 5).
Regarding Claim 5, O'Leary, as modified with Freitas in Claim 1 above, teaches (O'Leary Figs. 2-5, 7) the fiber-reinforced component of claim 2, wherein the component comprises a plurality of cooling channels formed from a plurality of braided fiber sleeves including the first braided fiber sleeve, wherein the plurality of braided fiber sleeves is enclosed by the plurality of fiber plies (see Fig. 7, O’Leary teaches a plurality of cooling channels, 251, 256, 259).
Regarding Claim 8, O'Leary, as modified with Freitas in Claim 1 above, teaches (O'Leary Figs. 2-5, 7) the fiber-reinforced component of claim 7, wherein the component is a blade outer air seal (BOAS) and wherein the plurality of cooling channels extend in a circumferential direction relative to an engine axis (see Fig. 7).
Regarding Claim 9, O'Leary, as modified with Freitas in Claim 1 above, teaches (O'Leary Figs. 2-5, 7) the fiber-reinforced component of claim 8, wherein the plurality of braided fiber sleeves and the plurality of fiber plies comprise materials selected from the group consisting of carbon fibers and ceramic fibers (see Freitas col. 4, ln. 51 – col. 5, ln. 2).
Regarding Claim 10, O'Leary, as modified with Freitas in Claim 1 above, teaches (O'Leary Figs. 2-5, 7) the fiber-reinforced component of claim 9, wherein the plurality of braided fiber sleeves comprise a triaxial braid (see Freitas col. 1, ln. 60-65).
Regarding Claim 12, O'Leary, as modified with Freitas in Claim 1 above, teaches (O'Leary Figs. 2-5, 7) the fiber-reinforced component of claim 1, wherein the matrix material comprises a ceramic (see paragraph 0050).

Allowable Subject Matter
Claims 6, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach wherein the plurality of braided fiber sleeves have a compressed shape with radiused sides separated by elongated sides forming a cooling channel with a height ranging from 0.5 to 2 millimeters (20 to 80 thousandths of an inch) or wherein the plurality of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745